DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 7/23/19, wherein:
Claims 1-16 are currently pending;
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recited in the preamble “a method/system for programming picking and placing a workpiece”.  However, not indicating about programming or the software running processor to control the picking and placing of a workpiece.
Claims 3 and 11 recites “inferring the pose of the workpiece from the robot pose”.  It is not clear why the claim recites “inferring the pose of the workpiece” since claim already recites “determining a pose of the workpiece”.  Does applicant mean different pose of the workpiece for the inferring? 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 and 9 recite “determining a pose of the workpiece relative to the robot, based upon at least in part the scanning” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, the person can mentally observer and look on the screen for an image of the object and mentally determine the position or orientation of the object.   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea under the 2A prong 1 analysist.  
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a computing device to perform the step of “determining a pose of the workpiece..”. This is recited at high level of generality (i.e. a generic processor performing a generic computer function of determining…) such that it amounts no more than mere instructions to apply the exception using a generic component. Further, scanning the workpiece is not considered as significantly more than the abstract idea because it is merely data gathering and the feature “end effector” as recited is considered as general link to the technological environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Scanning the workpiece is not considered as significantly more than the abstract idea because they are merely data gathering and output the data which are considered as well understood routine conventional as it has been held by the court.  Particularly in receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;  (see MPEP 2106.05(d)).  Further, the recited “effector” is considered as general link to the technical environment and thus does not amount to significant more than the abstract idea.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.   Noting that claim to a system and a non-transitory computer are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.  Therefore, the independents 1 and 9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.  
Dependent claims 5-8, 13-16 are merely add further details of the abstract steps/elements recited in claims 1 and 9 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MARCHESE ET AL (US 2019/0291282).  Herein after Marchese.
As for independent claim 1, MARCHESE discloses a method for programming picking and placing of a workpiece comprising: 
associating a workpiece with an end effector that is attached to a robot {see at least figure 2, pars. 0004-0045 discloses item (workpiece) 250; suction end effector 215, and robotic claw end effector 217 of a robot}; 
scanning the workpiece while the workpiece is associated with the end effector {see at least figures 2, 10; pars. 0044-0045, 0047 e.g. camera devices 220(1)-(A) that are oriented so as to capture digital image of the item 250}; and 
determining a pose of the workpiece relative to the robot, based upon, at least in part, the scanning {see at least figure 2, pars. 0044-0045, 0048 e.g. these images can be used, for example, to validate that the item 250 is of the expected type and is actually present within the item tote 240, to determine where within the item tote 240 the item 250 is located, to determine the orientation of the item 250 within the item tote 24;
also figure 10, pars. 0080-0081 discloses e.g.the one or more camera devices 220 then capture an image(s) of the item 1005 (block 1015), and transmit the capture image(s) to the image processing component 375 to determine the surface geometry of the item (block 1020). Upon determining the item's estimate pose, the determined surface geometry information is transmitted to the robotic control optimization component 315 (block 1025)}.
As for dep. claim 2, which discloses picking up the workpiece via the robot, wherein picking up the workpiece includes specifying one or more poses of the robot relative to the pose of the workpiece {see MARCHESE at least figure 11-12, pars. 0048,0058, 0081-0083}.
As for dep. claim 3, which discloses placing the workpiece, wherein placing the workpiece includes determining a robot pose and inferring the pose of the workpiece from the robot pose {see MARCHESE at least figures 2, 10-12, pars. 0049-0050, 0058-0060}.
As for dep. claim 4, which discloses placing the workpiece, wherein placing the workpiece includes specifying one or more poses of the robot relative to the pose of the workpiece {see MARCHESE at least figures 2, 10-12, pars. 0049-0050, 0058-0060, 0081-0083}.
As for dep. claim 6, which discloses wherein scanning and determining occur while the robot is in a fixed position {see MARCHESE at least figures 2, and 10}.
As for claims 9-12, 14, these limitations have been noted above and therefore they are rejected for the same reason sets forth the rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7-8; 13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARCHESE as applied to claims above and in view of SAITO (US 2011/0010009)
As for dep. claims 5, 7-8, MARCHESE discloses claimed invention as indicated above except for displaying, at a graphical user interface, the pose of the workpiece relative to the robot to allow for visual verification; allowing a user to adjust the pose of the workpiece relative to the robot by entering one or more coordinates and displaying an adjusted pose of the workpiece at a graphical user interface for verification.  However, such this limitation is taught in SAITO at least figures 2, 3A-3D; 10A-11C; pars. 0089-0090; 0106-0107.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of SAITO into the system of MARCHESE in order for the user/operator is able to view the workpiece pose on the screen as well as enable the user to adjust the pose of the workpiece in order for the user to determine a suitable grasping pattern for the workpiece. 
As for dep. claims 13, 15-16, which carries the similar limitations as the rejected claims 5, 7-8 above.  Therefore, they are rejected for the same reason sets forth claims 5, 7-8 as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references of Shimodaira et al (US 2018/0250823); Telling (US 2016/0129594); Yamamoto (US 2013/0166061); Ouchi (US 2012/0277909).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664